— In a matrimonial action, the plaintiff husband appeals from an order of the Supreme Court, Suffolk County (McCarthy, J.), dated July 20, 1982, which denied his motion to vacate a judgment previously entered against him. The appeal brings up for review so much of an order of the same court, dated August 17, 1982, as, upon granting reargument, adhered to the prior determination (CPLR 5517, subd [b]). Appeal from the order dated July 20, 1982 dismissed. That order was superseded by the order granting reargument. Order dated August 17, 1982, affirmed insofar as reviewed. No opinion. Defendant is awarded one bill of costs. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.